UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

GERBER FINANCE, INC.,

Plaintiff, Z1l-cv-507 (JSR)

-against- MEMORANDUM & ORDER

 

VOLUME SNACKS INC., TRACY
FREEMAN, and DENISE O’BRIEN,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.J.

Defendant Volume Snacks, doing business as DeRosa Sales
(“DeRosa Sales” or “Borrower”), is a family-owned sales and
distribution company that supplies convenience stores. DeRosa
Sales entered into a lending agreement with Gerber Finance, Inc.
(“Gerber”). Defendants Tracy Freeman and Dennis O’Brien, the co-
owners of DeRosa Sales, guaranteed the loan. After DeRosa Sales
allegedly defaulted on its loan, Gerber sued DeRosa Sales for
breach of the loan agreement and sued Freeman and O’Brien for
breach of guaranty. Defendants brought counterclaims against
Gerber for breach of contract, promissory estoppel, breach of
fiduciary duty, and economic duress.

Before the Court is Gerber’s motion to dismiss the Amended
Counterclaims for failure to state a claim. After careful

consideration, the Court hereby grants the motion to dismiss.

 

 

 

 

 

 
BACKGROUND

I. Factual Allegations

 

The following allegations are presumed true for purposes of
the motion to dismiss. Tracy Freeman and Denis O’Brien own DeRosa
Sales, a “family-owned wholesaler of snack foods and other
merchandise to convenience and small grocery stores.” Amended
Counterclaims (“ACC”), ECF No. 26, at Gf 8-9. DeRosa Sales began
to seek financing in 2018 to “stabilize cash flow,” “help fund an
expected period of growth in the business,” and “position the
company for a sale that would allow [Freeman and O’Brien] to
retire” by 2021. Id. at 471 9-10, 15.

DeRosa Sales found Gerber Finance, a New York lender, through
a broker who pitched several sources of financing to DeRosa Sales.
Id. at 991 4, 11-13. Gerber represented that it was “experienced,
flexible, hands-off,” and “easier to work with than other lenders.”
Id. at 97 13.

During “initial discussions” with Gerber CEO Jennifer Palmer,
O’Brien and another officer of DeRosa Sales described their goals
for the company. Id. at @9I 17. In those conversations, Palmer
allegedly “assured O’Brien and Freeman that the loan facility
Gerber proposed would meet the owners’ needs” and that the proposed
two-year loan “would be renewable on a year-to-year basis” if
DeRosa Sales “needed more time beyond the end of the 2021 term.”

Id. at GI 17-18.

 

 

 

 

 

 
Over several months, Gerber investigated “DeRosa Sales’
financial condition, accounts receivable, accounts payable,
inventory, and business practices” with the cooperation of DeRosa
Sales and the help of an independent auditor. Id. at WT 19-21.
Through the audit, Gerber learned that for decades, “a significant
portion of DeRosa Sales’ accounts receivable came from its
independent distributors, who sell DeRosa Sales’ inventory to the
stores they serve.” Id. at Qf 21-22.

On February 15, 2019, Gerber and DeRosa Sales entered an
agreement (the “Loan Agreement”) under which DeRosa Sales could
borrow against 85% of the value of eligible accounts receivable
and 60% of the value of eligible inventory, less any reserves
required by Gerber, up to a loan amount of $8.5 million. Id. at
Gq 25, 100; Compl., ECF No. 1, Ex. A (“Loan Agreement”), at 2, 14.
That same day, DeRosa Sales executed and delivered a promissory
note in the amount of $8.5 million dollars. Compl. Ex. B.

“

Under the Loan Agreement, Gerber could in its. sole
discretion, make revolving credit advances” to DeRosa Sales. Loan
Agreement § 2.1(a)~(c). The amount DeRosa Sales could borrow
depended on its “borrowing base,” which was defined as the sum of
“Accounts Availability” and “Inventory Availability” minus “Real
Estate Availability” and any reserves that Gerber might establish,

f

in its “good faith credit judgment,” to protect itself against

nonpayment. Id. at 2, 14, § 2.1(a). The Agreement further provided

3

 

 

 

 

 

 

 

 

 

 
that Gerber would determine which accounts to include in Accounts
Availability “in good faith” and “in the reasonable exercise of
its discretion.” Id. at 5. The Agreement expressly stated that no
more than 40% of unpaid accounts from 7-Eleven, or 20% of unpaid
accounts from any other vendor, could be included in Accounts
Availability. Id. at 5,

By entering the Loan Agreement, DeRosa Sales “acknowledge [d]
that the exercise of Lender’s discretionary rights hereunder may
result . . . in one or more increases or decreases in the advance
percentages used in determining Accounts Availability and
Inventory Availability.” Id. at § 2.1(a)-(c). Gerber could mandate
repayment of the loan or impose over-advance fees “at any time
that the aggregate outstanding principal balance of the Revolving
Credit Advances . . . excefeds] the Borrowing Base” or § 8.5
million. Id. at § 3.1; 5.1(b) (vi). If DeRosa Sales failed to pay
principal, interest, or fees when due; made misleading reports to
Gerber; became unable to pay its debts; or “admit[ed] in writing

f

its inability to pay its debts generally,” DeRosa Sales would be
in default. Id. at § 12.1.

Freeman and O’Brien executed and delivered guaranty
agreements under the Loan Agreement. See Compl. FF 13-14, Ex. C-
D; Answer @{ 6. Under the guaranties, Freeman and O’Brien

“unconditionally guarant[eed]” to Gerber “the prompt payment when

due (whether by acceleration or otherwise) of all present and

 

 

 
future obligations” that DeRosa Sales owed to Gerber under the
Loan Agreement. Compl., Ex C (“Freeman Guaranty”), at 1, Ex. D
(“O’Brien Guaranty”), at 1.

Gerber made an initial loan distribution on February 27, 2019
based on a borrowing base of $6.6 million, including about $2
million in accounts receivable tied to independent distributors.
ACC @ 28-29. A few weeks after the initial distribution, Gerber
sought an additional audit. Id. at @ 30. Gerber then informed
DeRosa Sales in April and May 2019 that it would exclude accounts
receivable tied to DeRosa Sales’ independent distributors from the
borrowing base. Id. at @ 31. This lowered the borrowing base by $2
million. Id. Gerber also informed DeRosa Sales that its auditor
had found discrepancies in DeRosa Sales’ inventory and, even though
DeRosa Sales insisted that the auditor had read the relevant
spreadsheets incorrectly, Gerber imposed a reserve requirement of
$600,000. Id. at FI 34-35. Gerber also reduced the borrowing base
related Lo 7-Eleven stores, because “there was an
overconcentration of revenue coming from one account.” Id. at 7 36.
Because DeRosa Sales had already borrowed against the full initial
borrowing base, DeRosa Sales was now over-advanced. Id. at @ 33.

DeRosa Sales claims that Gerber’s CEO told DeRosa Sales “don’t
worry, we aren’t going to hurt you” and “led Defendants to believe

that it was committed to finding a structure and solution to the

alleged borrowing-base issue.” Id. at @ 39.

 

 

 

 

 

 
Gerber then presented DeRosa Sales with a default letter in
May 2019. Id. at @ 44. The letter stated that the over-advance
placed DeRosa Sales in default and that Gerber would offer limited
advances during a thirty-day interim period while Gerber
“propose[d] amendments and modifications to the Loan Agreement to
address the alleged over-advance upon receiving . . . financial
projections for DeRosa Sales.” Id. at @ 45.

Gerber refused to advance additional funds to DeRosa Sales
unless DeRosa Sales acknowledged default by signing the May 2019
default letter. Id. at 7 50. O’Brien explained that DeRosa Sales
would have to overdraw its accounts to make payroll and pay vendors
without more financing. ACC @ 47. O’Brien added that DeRosa Sales’
failure to pay vendors, including 7-Eleven, would jeopardize their
business relationships. Id. at @ 48. O’Brien sought specific
information on how Gerber might restructure the loan, but Gerber
would not propose any amendments or modifications unless DeRosa
Sales acknowledged default. Id. at 47 49-53. DeRosa Sales signed
the default letter, but Gerber did not restructure the loan. Id.
at 9 51-53.

One of DeRosa Sales’ customers, Barcel USA, terminated its
contract with DeRosa Sales, triggering a buyout clause that would
pay DeRosa Sales about $4.3 million. Id. at WI] 57-58. Gerber
allegedly promised to restructure the Loan Agreement, “including

waiving or crediting back” the over-advance fees, once DeRosa Sales

 

 

 

 

 

 
received the Barcel buyout payment in October or November 2019.
Id. at @ 62. Despite the anticipated influx of cash to DeRosa
Sales, Gerber did not restructure the loan or waive the over-
advance fees. Id. at Wf 60-63.

In August 2019, Gerber informed DeRosa Sales that it would
provide further advances if DeRosa Sales signed the first of three
of Forbearance Agreements acknowledging the loan balance and
releasing Gerber from all legal claims. Id. at 4@ 66-67. O’Brien
signed an August 9, 2019 Forbearance Agreement as President of
Volume Snacks, and O’Brien and Freeman signed the agreement
“individually.” Compl., Ex. E, at 2-7.

In September 2019, Gerber’s CEO made verbal assurances that
Gerber would restructure the loan in light of the Barcel buyout
payment. Id. at 9 77. DeRosa Sales paid the $4.3 million from the
buyout directly to Gerber, bringing its loan balance down to
approximately $1.5 million. Id. at 7 80. However, Gerber continued
to change the calculation of the borrowing base. Id. at 4 81-84.

In December 2019, O’Brien “explained to Gerber” that DeRosa
Sales was “without necessary funds to conduct business.” See id.
at II 89-90. DeRosa Sales executed a second forbearance agreement
on January 3, 2020. Compl., Ex. F. Without further advances from
Gerber, DeRosa Sales faced “dire economic circumstances” and “had
no choice” but to execute a third forbearance agreement less than

three weeks later, on January 23, 2020. Id. at J 90-91.

 

 

 

 
Under each forbearance agreement, DeRosa Sales agreed to:

“absolutely, unconditionally, and irrevocably
release[| . . . Lender . . . from all demands, actions,
causes of action, suits, covenants, contracts,

controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-

off, demands and liabilities whatsoever, .. . known or
unknown, suspected or unsuspected, both at law and in
equity, .. . including [claims], without limitation,

for or on account of, or in relation to, or in any way
in connection with any of the Loan Agreement.”

Compl., Ex. EH at 4; Ex. F at 3; Ex. G at 3.

II. Procedural History

 

On January 20, 2021, Gerber Finance, Inc. sued DeRosa Sales,
Tracey Freeman, and Denise O’Brien, alleging that DeRosa Sales
breached the loan agreement and that Freeman and O’Brien breached
the guaranty. Compl., ECF No. 1. The Complaint alleges that Gerber
agreed to make a loan, guaranteed by Freeman and O’Brien, of not
more than $8.5 million to DeRosa Sales. Id. at @W% 11, 15. After
DeRosa Sales defaulted on its obligations, Gerber liquidated
DeRosa Sales, leaving an unpaid sum of around $1.3 million. Id. at
G 29. Defendants have allegedly refused to pay the remaining
balance. Id. at 97 30. On April 5, 2021, defendants filed an amended
answer and counterclaims for breach of contract, promissory
estoppel, breach of fiduciary duty, and economic duress. ECF No.

26. Gerber now moves to dismiss those counterclaims.

 

 

 

 

 

 
LEGAL STANDARD
A motion to dismiss a counterclaim pursuant to 12(b)(6) is
evaluated under the familiar Twombly and Iqbal standard. GEOMC

Co., Ltd. v. Calmare Therapeutics Inc., 918 F.3d 92, 99 (2d Cir.

 

2019). The court accepts the counterclaimant’s “factual
allegations as true and draws all reasonable inferences in [the

counterclaimant’s] favor.” Giunta v. Dingman, 893 F.3d 73, 78-79

 

(2d Cir. 2018). Conclusory allegations and “[t]hreadbare recitals
of the elements of a cause of action” are not entitled to the

presumption of truth. Ashcroft v. Igbal, 556 U.S. 662, 678 (2009).

 

Setting aside legal conclusions couched as fact, a “complaint must
contain sufficient factual matter, accepted as true, to ‘state a

Mt

claim for relief that is plausible on its face.’ Physicians

Healthsource, Inc. v. Boehringer Ingelheim Pharm., Inc., 847 F.3d

 

92, 94 (2d Cir. 2017) (quoting Bell Atlantic Corp. v. Twombly, 550

 

U.S. 544, 570 (2007)). A claim for relief is facially plausible
when the plaintiff goes beyond facts that are “merely consistent
with” liability and “pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Iqbal, 556 U.S. at 678.

In evaluating the motion to dismiss, the Court also considers
the Loan Agreement, the Forbearance Agreements, and the Guaranty

Agreements, because these documents are integral to the

 

 

 

Ault. “MAW ERE ag FA, cage oR

 
counterclaims. See Chambers v. Time Warner, Inc., 282 F.3d 147,

 

152-53 (2d Cir. 2002).
DISCUSSION

IT. DeRosa Sales Waived Its Counterclaims

 

A party alleging that it has been released from the claims
against it by a written agreement “has a presumption in his favor
that there have been no irregularities in its execution,” and this
presumption “establish[es] a prima facie case [of nonliability] if
the party can also prove the authenticity of the signature on the

document.” Fleming v. Ponziani, 247 N.E.2d 114, 118-19 (N.Y. 1969).

 

Defendants admit that the signatures on the Forbearance Agreements
are authentic. Answer — 7, 9. Thus, the burden shifts to defendants
“to show that there has been fraud, duress or some other fact which

will be sufficient to void the release.” Centro Empresarial

 

Cempresa S.A. v. Am. Movil, S.A.B. de C.V., 952 N.E.2d 995, 1000

 

(N.Y. 2011) (quoting Fleming, 247 N.E.2d at 118). Defendants argue
that the Forbearance Agreements are unenforceable for lack of
consideration and because the agreements were procured by economic

duress.! Neither argument has merit.

 

| Defendants also argue that O’Brien and Freeman are not bound by
the forbearance agreements, because the agreements release only
the claims that Borrower has against the Lender. The Court need
not address these arguments because, as discussed below, the
guaranty agreements into which O’Brien and Freeman entered
independently preclude their counterclaims.

10

 

 

 

 

 

 

 
First, under New York law, a written release of claims cannot
be invalidated for lack of consideration. N.Y. Gen. Oblig. § 15-

503; see also VKK Corp. v. Natl. Football League, 244 F.3d 114,

 

127 (2d Cir. 2001). Further, the agreements are supported by
consideration. DeRosa Sales agreed to release its legal claims in
exchange for Gerber’s agreement not to exercise certain options to
cure default, such as calling the $8.5 million promissory note
due. See Compl., Ex. E at 4; Ex. F at 3; Ex. G at 3.

Second, economic duress can be established only under
“extreme and extraordinary” circumstances not found here. See VKK

Corp. v. Nat’l Football League, 244 F.3d 114, 123 (2d Cir. 2001).

 

To void a release agreement between sophisticated parties on
economic duress grounds, the plaintiff must “do more than merely
claim that the other party knew about and used his or her poor
financial condition to obtain an advantage in contract

f

negotiations.” DuFort v. Aetna Life Ins., 818 F. Supp. 578, 581

 

(S.D.N.Y. 1993). Instead, the complaining party must show he “was
compelled to agree to [the agreement] terms by means of a wrongful
threat which precluded the exercise of his free will.” Davis &

Assocs., Inc. v. Health Mgmt. Servs., Inc., 168 F. Supp. 2d 109,

 

114 (S.D.N.¥. 2001) (quoting Worth Constr. Co. v. I.T.R.I. Masonry

 

Corp., 2001 WL 209924, at *5 (S.D.N.Y. Feb. 21, 2001)). “[U]nder

New York law, threats to enforce a party’s legal rights do not

Ti

 

 

 

 

 
constitute duress.” DiRose v. PK Mgmt. Grp., 691 F.2d 628, 633 (2d

 

Cir. 1982).

Borrower alleges that it was under duress because Gerber
unreasonably recalculated DeRosa Sales’ borrowing base after
DeRosa Sales had already borrowed against the initial higher
amount. See ACC FTF 31-35. Gerber “eliminated from the borrowing
base the accounts receivable from DeRosa Sales’ independent
distributors,” “limited the percentage of 7-Eleven accounts DeRosa
Sales could borrow against,” and required a reserve amount of
$600,000. Id. at FI 31, 34. Because DeRosa Sales had already
borrowed against the full amount of the initial higher borrowing
base, DeRosa Sales was suddenly over-advanced by $2 million. See
id. at (921 33, 41. When DeRosa Sales. sought funding beyond the

amount corresponding to the recalculated Borrowing Base, Gerber

refused to provide further funds under the Loan Agreement. Id. at

q@ 65.

The Loan and Security Agreement uses the term “Borrowing Base”
to refer to the sum of “Accounts Availability[] plus Inventory
Availabilityl[,] minus Real Estate Availability land] the
Reserves.” Loan Agreement at 2. Under the agreement terms, Gerber

“may, in its sole discretion, make revolving credit advances” to
DeRosa Sales, and DeRosa Sales “acknowledge[d] that the exercise
of Lender’s discretionary rights hereunder may result .. . in one

or more increases or decreases in the advance percentages used in

12

 

 

 
determining Accounts Availability and Inventory Availability.”
Loan & Security Agreement § 2.1(a)-(c). Thus, Gerber was entitled
under the Loan Agreement to unilaterally change the calculation of
DeRosa Sales’ borrowing base.

Further, because Gerber could make credit advances “in its

o

sole discretion,” Gerber could decline to lend any funds at all.
When a contract provision that gives a lender sole and absolute
discretion over whether and how much it will lend, the lender does

not make a “wrongful threat” by refusing to provide additional

advances. Interpharm, Inc. v. Wells Fargo Bank, N.A., 2010 WL

 

1257300, at *1 (S.D.N.Y. Mar. 31, 2010), aff'd sub nom. Interpharm,

 

Inc. v. Welis Fargo Bank, Nat. Ass’n, 655 F.3d 136 (2d Cir. 2011),

 

is instructive. In Interpharm, a borrower entered a loan agreement
that involved a borrowing base defined by the lender in its
reasonable discretion. Id. at *1. The borrower defaulted on the
loan agreement during financial straits, and then entered into a
series of increasingly strict forbearance agreements. Id. at *9.
The district court found Wells Fargo did not make a “wrongful
threat” when, before the parties executed the forbearance
agreements, Wells Fargo reduced Interpharm’s borrowing base by
excluding certain accounts from eligibility, “vaguely propos [ed]
to negotiate new financial covenants,” treated Interpharm’s
admission that it would not meet income targets as a default, and

refused to make further loans although Interpharm could no longer

13

 

 

 

 

 

 

 

 

 
pay its suppliers or make payroll. Id. at *1-3. Similarly here,
Gerber did not make a wrongful threat by exercising-albeit
unforgivingly-its contractual options.

Defendants rely on Austin Instrument, Inc. v. Loral Corp.,

 

272 N.E.2d 533 (N.Y. 1971), to support its argument that the
prospect of going out of business can preclude free will and amount
to economic duress. See Def. Opp. 20. In that case, Austin
Instrument, Inc. (“Austin”) threatened not to supply a key part
that Loral Corporation (“Loral”) needed to fulfill a government
contract unless Austin agreed to higher prices. Austin, 272 N.E.2d
at 253 at 534. If Austin could not timely deliver the parts to the
Navy, Austin would face hefty liquidated damages and risk the loss
of an important business relationship with the government. Id. at
536. Although threatened breach of contract “does not itself

o

constitute economic duress,” because Loral could not obtain the
parts from another source or succeed in a breach of contract action
before the delivery was due, the Court of Appeals held that the
price-increase agreement was void for duress. Id.

The Austin Court focused on the lack of alternatives available
to the complaining party, and this Court must as well. Subsequent
courts have distinguished Austin when a borrower could have sued
the lender for breach or declared voluntary bankruptcy. See, e.g.,

Davis & Assocs., 168 F. Supp. 2d at 117 n.3 (available option to

sue for breach); Nelson v. Stanley Blacker, Inc., 713 F. Supp.

 

14

 

 

 

 

 

 

 

 
107, 110 (S.D.N.Y. 1989) (same); Interpharm, 2010 WL 1257 300, at
*11 (bankruptcy). Defendants do not plead that they even considered
these alternatives, let alone that these options were not
available. The Court therefore rejects Defendants’ argument that
they had no choice but to sign the forbearance agreements.

Even accepting that DeRosa Sales and the Guarantors were under
duress, a contract procured by duress is voidable, not void. United

States v. Twenty Miljam-350 IED Jammers, 669 F.3d 78, 89 (2d Cir.

 

2011). One claiming duress “must act promptly” once the source of
duress is removed to repudiate the contract “or will be deemed to

have elected to affirm it.” Scientific Holding Co. v. Plessey Inc.,

 

510 F.2d 15, 23 (2d Cir. 1974); see also Nicomedez v. AIG, 2012 WL

 

5264560, at *4 (S.D.N.Y. Oct. 16, 2012). When a plaintiff waits
over a year to void a contract on duress grounds, the delay is

unreasonable under New York law. See, e.g., Legal Aid Soc’y v. New

 

 

York, 114 F.Supp.2d 204, 225-6 (S.D.N.Y. 2000) (twenty-month delay

was unreasonable); Joseph F. Egan, Inc. v. New York, 215 N.E.2d

 

490, 493 (N.Y. 1966) (two-year delay was unreasonable); Bank Leumi

Trust Co. v. D’Evori Int’l, Inc., 558 N.Y.S.2d 909, 914 (N.Y. Ct.

 

App. 1990) (six-month delay was unreasonable). The last
Forbearance Agreement was signed fifteen months before Defendants
brought these Counterclaims, giving Defendants plenty of time to
repudiate the contract in the interim. Defendant chose not to do

so. Under New York law, even a six-month delay has been held to

15

 

 

 
foreclose an economic duress claim. Defendants cannot do so now
after over a year.

Il. Guarantors Waived Their Counterclaims

 

The Guarantors have also waived their counterclaims. O’Brien
and Freeman executed guaranty agreements under which their
liability for the loan amount was “absolute and unconditional” and
would “remain in full force and effect without regard to” any
circumstance that might “constitute a defense available to, or a
discharge of the undersigned.” Freeman Guaranty at @ 2; O’Brien
Guaranty at @@ 2. The guaranty agreements further provide that, as
guarantors, O’Brien and Freeman “waive[] .. . any rights to
interpose any defense, counterclaim or offset of any nature and
description which the [guarantor] may have or which may exist
between and among Lender, Borrower and/or the [Guarantor] with
respect to the undersigned’s obligations under this Guaranty.”
Freeman Guaranty at @ 3; O’Brien Guaranty at 7 3.

It is well settled that “[w]here a guaranty states that it is
‘absolute and unconditional,’ guarantors are generally precluded

from raising any affirmative defense.” HSH Nordbank Ag New York

 

Branch v. Swerdlow, 672 F.Supp.2d 409, 418 (S.D.N.¥. 2009).

 

Further, unless a contractual provision would bar a counterclaim
sounding in fraud, contracts that waive the right to assert
counterclaims are enforceable under New York law. See Fed. Deposit

Ins. Corp. v. Frank L. Marino Corp., 425 N.Y.S.2d 34, 35-36 (2d

 

16

 

 

 

 

 

 

 
Dep’t 1980); see also Midatlantic Nat’l Bank/North v. Serv. Res.

 

Indus. Inc., 1991 WL 177281, at *3 (S.D.N.Y. 1991).

The guarantors argue that notwithstanding this broad and
unconditional release, the guarantors may bring a claim alleging
“that the creditor’s wrongful post-execution conduct triggered the
event that accelerates or causes the guarantor’s liability.” See

Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A., NY. Branch

 

v. Navarro, 36 N.E.3d 80, 87 (N.Y. 2015) (citing Canterbury Realty

 

& Equip. Corp. v. Poughkeepsie Sav. Bank, 524 N.Y.S.2d 531 (1988)).

 

But as discussed above, counterclaimants have not sufficiently
alleged that Gerber’s post-execution conduct was wrongful.
Because Defendants waived the counterclaims they now bring,
the Court need not reach whether the breach of contract, breach of
fiduciary duties, promissory estoppel, and independent economic
duress allegations state a claim.
CONCLUSTON

For the foregoing reasons, the Court GRANTS the motion to

 

dismiss.
SO ORDERED.
Dated: New York, NY SNOW.
Zoo
July 149, 2021 JED S. RAKOFF, U.S.D.d.

17

 

 

 

 
